Citation Nr: 0017059	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or for reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

INTRODUCTION

The veteran had active service from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Cleveland RO which denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
for reason of being housebound.


FINDINGS OF FACT

1.  The veteran has been assigned a disability evaluation of 
70 percent for paranoid schizophrenia.

2.  The veteran is not blind, a patient in a nursing home, or 
bedridden; he is able to dress, feed, bathe, and attend to 
the wants of nature by himself; he does not need assistance 
with a prosthetic or orthopedic appliance; and he does not 
require protection from the hazards of his daily environment.

3.  The veteran does not have a single, permanent disability 
ratable at 100 percent  disabling, and it is not shown that 
he is confined to his home or its immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by the reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the claim for special monthly 
pension is well grounded because the evidence shows that it 
is plausible.  VA has a duty, therefore, to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The relevant evidence pertaining to the issue 
consists of VA and private treatment records, the report of a 
VA examination received in February 1999, and the veteran's 
statements.  The Board concludes that all relevant data has 
been obtained for determining the merits of the claim and 
that VA has fulfilled its obligation to assist him in the 
development of the facts of the case.

Factual Background

At the time of a VA psychiatric examination accorded the 
veteran by VA in February 1998, it was noted his last 
hospitalization for psychiatric purposes had been in a state 
hospital in Louisiana for 1 1/2 years in 1984 and 1985.  The 
veteran was currently being followed in the Mental Health 
Clinic at the Dayton VA Medical Center and was taking 
20 milligrams of Prozac daily, as well as an antipsychotic.  
He could not remember the name of the antipsychotic 
medication.  He was given an Axis I diagnosis of chronic 
paranoid schizophrenia.  There was no Axis II diagnosis.  The 
Global Assessment of Functioning score was 50, both 
currently, and for the past year.  It was indicated that the 
veteran was able to take care of his personal hygiene.  His 
ability to deal with stress and pressures associated with the 
day-to-day work environment and with the public was described 
as severely reduced because of his schizophrenia.  His 
ability to get along with supervisors and co-workers was also 
severely reduced due to the schizophrenia.  He was able to 
understand and follow instructions as observed during the 
examination.  He was able to remember, carry out, and 
understand three-step commands.  He was also able to maintain 
attention and to perform simple, repetitive tasks, as 
evidenced by the ability to easily do five serial 7's.  
Capacity for understanding and memory was intact as evidenced 
by an ability to be able to recall three out of three memory 
items given to him at 3 minutes.  Capacity for sustained 
concentration and persistence was intact.  It was recommended 
that he continue to be followed in the Mental Health Clinic 
at the Dayton VA Medical Center for treatment of his 
schizophrenia.

Additional medical evidence of record reflects the veteran 
was hospitalized by VA in October 1998 because he was causing 
problems at home.  He was not sleeping and was pacing up and 
down.  His fiancee described him as being a distraction.  The 
veteran was admitted with a plan of reassessing his 
medications.  He improved slowly over a period of time, but 
at the time of discharge was noted to still have that 
slightly lost look about him.  Primary mental functions were 
described as adequate and he was deemed competent for himself 
and for his estate.  There were no restrictions on physical 
activities.  The final Axis I diagnosis was schizophrenia, 
disorganized.  A notation was also made of noncompliance with 
medication.  There was no Axis II diagnosis.  The Global 
Assessment of Functioning score was given as 55.

Received in February 1999 was a report of an examination for 
housebound status or permanent need for regular aid and 
attendance.  The veteran was described as well nourished and 
healthy.  No physical restrictions were indicated.  It was 
noted he was currently attending school to try to get a 
degree in the computer area.  He was able to walk without the 
assistance of another person 4 to 5 miles.  There were no 
restrictions on his leaving his home or immediate premises.  
He did not use any aids such as a cane or braces.  It was 
stated that he had no physical disability.  Reference was 
made to schizophrenia, but it was indicated that the veteran 
was stable and functional.

Of record are reports of medical treatment and evaluation of 
the veteran for psychiatric purposes at the Tri-Star facility 
in Lima, Ohio.  In a review of treatment/progress related to 
goals report dated in March 1999, it was noted the veteran 
was continuing to see a physician at the VA medical facility 
in Dayton.  It was noted the veteran was no longer attending 
college, although he had intentions of enrolling again soon.  
He had recently gotten married to his girlfriend.  He resided 
independently in an apartment with her.  It was stated that 
he attended appointments with his therapist on a regular 
basis.  Medications included 50 milligrams of Trazodone taken 
at bedtime, 2 milligrams of Risperidone taken twice daily, 
and 8 milligrams of Perphenazine taken 3 times a day.  The 
Axis I diagnosis was a schizoaffective disorder with 
psychosis, in partial remission.  There was no Axis II 
diagnosis.  There were no known limitations resulting from 
any general medical conditions.  He was given a Global 
Assessment Of Functioning score of 55.

Also of record are reports of VA outpatient visits on 
periodic occasions, including the report of one visit in 
March 1999.  The veteran's wife reported that he was not 
sleeping very well.  The veteran had been upset the night 
before because a check bounced.  He went gambling and lost 
$25.  His wife reported that he got depressed when she was 
not with him.  On examination he exhibited good hygiene and 
grooming.  He was cooperative.  There was no motor 
abnormality.  Speech was mildly increased in rate and was not 
pressured.  Affect was normal in intensity and range.  Mood 
was euthymic.  Insight and judgment were fair.  The 
assessment was chronic paranoid schizophrenia.  His 
Perphenazine was increased.  He was to gradually reduce 
Risperidone.  He was also to discontinue Ambien.  He was to 
take Trazodone as necessary.  He was to return for followup 
purposes in 4 weeks.

Analysis

The provisions of 38 C.F.R. § 3.351(b) define the need for 
aid and attendance as "helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person."  38 C.F.R. § 3.51(b).

§ 3.351(c) which is labeled "aid and attendance; criteria" 
establishes three alternative criteria that constitute 
helplessness.  38 C.F.R. § 3.351(c).  Neither of the first 
two criteria under § 3.351(c) is applicable to this case 
because the first provision deals with situations when the 
claimant is legally blind, 38 C.F.R. § 3.351(c)(1) and the 
second provision deals with situations when the claimant is 
confined to "a nursing home because of mental or physical 
incapacity," 38 C.F.R. § 3.351(c)(2).

The third criterion, 38 C.F.R. § 3.351(c)(3) directs 
consideration pursuant to § 3.352(a), which provides:  The 
following will be accorded consideration in determining the 
need for regular aid and attendance (§ 3.351(c)(3)): 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (for instance, would not include the adjustment 
of appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, and 
so forth); inability of claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating is made.  The particular personal functions 
which the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establishes that the veteran 
is so helpless as to need regular aid and attendance, not 
that there is a constant need.  38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted § 3.352(a) as meaning that although 
all of the interrelated factors may not be met for a finding 
of helplessness, at least one of the factors must be found in 
order to make such a finding.  Turco v. Brown, 
9 Vet. App. 222 (1996).

The record shows the veteran has no physical limitations.  
The functional limitations imposed by his psychosis and its 
required treatment are not so severe as to meet the criteria 
for entitlement to special monthly pension based on the need 
for regular aid and attendance.  The veteran is not blind, 
nor is he confined to a nursing home.  He is able to dress, 
feed, and bathe himself, and attend to the wants of nature 
without assistance.  He does not require the use of a 
prosthetic or a orthopedic appliance, nor does he require 
protection from the hazards of his daily environment.  
38 C.F.R. § 3.352(a).  There is no evidence of any of the 
interrelated factors in 38 C.F.R. § 3.352(a) necessary for a 
finding of helplessness and need for aid and attendance.  
Consequently, special monthly pension based on the need for 
regular aid and attendance is not warranted.

With regard to housebound status, the requirement for this 
increase in pension would be considered to have been met 
where, in addition to having a single, permanent disability 
ratable as 100 percent under regular schedular evaluation, 
without resort to individual unemployability, the veteran has 
an additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability ratable as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
is permanently housebound by recent disability or 
disabilities.  Housebound means being substantially confined 
to one's dwelling and/or immediate premises.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualifying veteran have 
a single, permanent disability ratable as 100 percent 
disabling under the VA's Schedule for Rating Disabilities.  
38 C.F.R. § 3.351(d).  It is clear from the record that the 
veteran's sole disability is his paranoid schizophrenia.  It 
is rated as 70 percent disabling under the schedular 
criteria.  In addition, the evidence does not show that the 
veteran is permanently housebound as he is not substantially 
confined to his dwelling or the immediate premises as a 
result of his disability.  In fact, the record indicates that 
he is able to ambulate for up to 5 miles.  Accordingly, 
special monthly pension due to housebound status is not 
warranted.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or upon being housebound is denied.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	

 

